Case 3:20-cv-00237-DWD Document 48 Filed 03/25/21 Page 1 of 10 Page ID #177




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MAURICE JACKSON, R31861,                         )
                                                  )
               Plaintiff,                         )
                                                  )
 vs.                                              )   Case No. 3:20-CV-237-DWD
                                                  )
 D. BROOKHART,                                    )
 IDOC DIRECTOR, and                               )
 T. ATKINS,                                       )
                                                  )
               Defendants.                        )


                            MEMORANDUM AND ORDER

DUGAN, District Judge:

       This case is before the Court on Plainti

Injunction (Doc. 1), Motion to Stay Scheduling Order (Doc. 39) and Motion to Provide

Information (Doc. 43), the last of which is essentially a supplement to his Motion for

Preliminary Injunction Plaintiff is an inmate in the Illinois Department of Corrections



of his constitutional rights pursuant to 42 U.S.C. § 1983 and seeks injunctive relief. The

Court held a hearing via Zoom on March 24, 2021. Plaintiff appeared and gave testimony

on his pending Motions. Defendants appeared through Counsel.             For the reasons



prejudice.




                                           Page 1 of 10
Case 3:20-cv-00237-DWD Document 48 Filed 03/25/21 Page 2 of 10 Page ID #178




                                  FACTUAL ALLEGATIONS

         In his pleadings, Plaintiff makes the following allegations: on November 20, 2019,

Plaintiff was transferred directly into segregation at Lawrence, after he had been attacked

at Pinckneyville Correctional Center due to a

for talking to a transgendered inmate. (Doc. 1, p. 1). He requested protective custody

due to the gang hit on him and was informed that Lawrence does not have protective

custody. (Id.). At previous institutions he had been given a single cell due to being

                                                d for a single cell at Lawrence, he was told

that no one gets a single cell. (Id., pp. 1-2). When he was placed in the general population,

                                                 gangs (the Black Stones) with a hit on him.

(Id., p. 2). Plaintiff asked for a crisis team and went on suicide watch. (Id.). He asked for

protective custody several more times and was denied. (Id.). Plaintiff spoke with Dr.

Pittman, who explained that if he was given a cellmate, it would be another vulnerable-

                                                  four people would vote on it (including a

final overriding vote by the warden). (Id.). Atkins, a placement officer, subsequently told

                                  , you w[o]nt be sa                  Id.). He ascribes this



(Id.).

         Plaintiff found a transgendered female inmate that he considered compatible, but

                                                                                       Id., p.

3). Plaintiff was subsequently told by other staff that Placement had prohibited him and

this other inmate from being housed together. (Id.). He ascribes a racial component to

                                            Page 2 of 10
Case 3:20-cv-00237-DWD Document 48 Filed 03/25/21 Page 3 of 10 Page ID #179




                                               cites two sets of white inmates whose

                   e allowed.    (Id.).   Plaintiff subsequently renewed his request for

protective custody to Mental Health, alternatively asking for a transfer to Stateville

Correctional Center (which has protective custody) and that his proposed cellmate be

sent there as well. (Id., pp. 3-4). He did not receive a response. During this time he was

                                                  Id., p. 4). Placement then moved Plaintiff

to a housing unit with gang members (including Black Stones) who were in Menard

Correctional Center with him when the hit was placed on him. (Id.).

       Defendants filed responses to the Motion for Preliminary Injunction (Doc. 10 and

24). Included in the responses was an affidavit from Defendant Brookhart, stating that

she was informed that Plaintiff had been interviewed by the Investigations Unit on March

8, 2020, during which he stated that he did not know who had placed the hit on him, that

no one had made comments directly to him or threatened to harm him, that he felt safe

at the institution and that Pl                                     be housed with a specific

                                                  the account of the interview. (Doc. 25).

Brookhart further stated that Plaintiff was not currently housed in a housing unit with

any members of an STG known to have a hit on him. (Doc. 24, p. 6). Plaintiff also disputes

that allegation. (Docs. 32 and 33).

       In his latest supplement, Plaintiff alleges

                                              ent for a couple months, until Placement and

                                                     just to put [him] in

43, p. 1). He states he is currently in Cell 4 of the Lower Deck in 2 House of C Wing. (Id.,

                                            Page 3 of 10
Case 3:20-cv-00237-DWD Document 48 Filed 03/25/21 Page 4 of 10 Page ID #180




p. 2). Plaintiff alleges that

                  Id., p. 1). He states that there are Vice Lords and Kings in a number of

other cells surrounding him, and that the individuals in Upper 13 and Upper 20 are

                                      Id., p. 2). He requested either a single cell on a top

deck or the 1 House of C Wing, but Brookhart refused. (Id., p. 1). Plainti

requested relief is that he be placed in protective custody or transferred to Stateville

Correctional Center for protective custody. (Doc. 43, p. 2). As Lawrence has no protective

custody section, Plaintiff is essentially asking for a transfer of prisons.

       At the March 24, 2021 hearing, Plaintiff testified that he is now being housed in a

single cell at Lawrence and has been housed in a single cell for almost one year. He

further stated that he feels safe for now, and that he has not received any threats from

Defendants or other IDOC employees threatening to move Plaintiff out of his single cell.

Plaintiff testified that he continues to believe that there are threats against his safety from



prior cell neighbor (who was an alleged member of one of these gangs) in or about 2014

when he was housed at Pontiac Correctional Center. However, Plaintiff confirmed that

now that he is in a single cell, he now feels safe. The Court finds that Plaintiff testified

credibly. The Court is satisfied that Plaintiff feels safe in his current single cell placement



current single cell placement at Lawrence.




                                            Page 4 of 10
Case 3:20-cv-00237-DWD Document 48 Filed 03/25/21 Page 5 of 10 Page ID #181




                                      LEGAL STANDARD

       Preliminary injunctions are extraordinary and drastic remedies that should not be

granted unless the movant makes a clear showing that it has carried its burden of

persuasion. Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). Mandatory preliminary

injunctions, like the one reques

         Graham v. Medical Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997). Under Federal

Rule of Civil Procedure 65, the party moving for an injunction has the burden of showing

that 1. it has some likelihood of succeeding on the merits, 2. that no adequate remedy at

law exists, and 3. that it will suffer irreparable harm in the interim period prior to final

resolution of its claims. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of America,

Inc., 549 F.3d 1079, 1086 (7th Cir. 2008). If the movant establishes these elements, the

Court must then balance the potential harm to the movant if the preliminary injunction

were wrongfully denied, against the potential harm to the non-movant if the injunction

were wrongfully granted. Cooper v. Salazar, 196 F.3d 809, 813 (7th Cir. 1999). The Court

should also take into consideration the effect that granting or denying the injunction will

have on the public. Girl Scouts, 549 F.3d at 1086.

                                                       adds an additional layer of restrictions

to injunctive requests by

states that no prospective relief shall issue with respect to prison conditions unless it is

narrowly drawn, extends no further than necessary to correct the violation of a federal

                                                                                 Brown v. Plata,

563 U.S. 493, 530 (2011) (citing 18 U.S.C. § 3626(

                                             Page 5 of 10
Case 3:20-cv-00237-DWD Document 48 Filed 03/25/21 Page 6 of 10 Page ID #182




requirements are met, courts must give substantial weight to any adverse impact on

public safety or the operation of                                   Id. (internal quotations

omitted).

                                        DISCUSSION

       Plaintiff testified credibly at the March 24, 20201 hearing, that he presently feels

safe in his single cell placement.     However, Plaintiff ultimately seeks a permanent

injunction requiring the IDOC Defendants to continue his single cell status indefinitely,

even though there is no constitutional right for a prisoner to be housed in a particular

institution or placement. Olim v. Wakinekona, 461 U.S. 238, 245 (1983) (Inmates have no

justifiable expectation to be incarcerated in any particular prison); Johnson v. Barry, 815

F.2d 1119, 1121 (7th Cir. 1987) (same). Nevertheless, as Plaintiff feels safe in his current

single cell placement, and there is no present threat of Defendants removing him from

                                                injunctive relief must be denied because he

cannot meet his burden to show a likelihood of success on the merits or that he would

suffer irreparable harm.

                           Likelihood of Success on the Merits

       To obtain a preliminary injunction, Plaintiff must demonstrate a likelihood of

success on the merits. A movant's showing of likelihood of success on the merits must

              Tully v. Okeson, 977 F.3d 608, 613 (7th Cir. 2020) (citing Ill. Republican Party

v. Pritzker




                                            Page 6 of 10
Case 3:20-cv-00237-DWD Document 48 Filed 03/25/21 Page 7 of 10 Page ID #183




preponderance .... [b]ut it normally includes a demonstration of how the applicant

proposes to prove the key                              Id. 1

                                                      essentially an Eighth Amendment failure

to protect claim. To prevail on such a claim, a prisoner must show that he faces a

substantial risk of serious harm, and that the defendants knew of and disregarded that

risk. Farmer v. Brennan, 511 U.S. 825, 834, 837 (1994); Santiago v. Walls, 599 F.3d 749, 756

(7th Cir. 2010). However, a generalized risk of violence is not enough, for prisons are

inherently dangerous places. Brown v. Budz, 398 F.3d 904, 909, 913 (7th Cir. 2005); Riccardo

v. Rausch, 375 F.3d 521, 525 (7th Cir. 2004). A substantial risk of serious harm is one in



Brown                                    ions presenting the risk mu

                                                                                             Baze v.

Rees, 553 U.S. 35, 50 (2008) (Roberts, C.J., plurality opinion) (quoting Helling v. McKinney,




his claims that he currently faces a substantial risk of serious harm. Moreover, as there is

no present indication that Defendants plan to remove Plaintiff from his single cell status,

at this juncture, Plaintiff cannot demonstrate a likelihood of success on the merits of his


1How strong this likelihood must be is the subject of some uncertainty. The holding in Illinois
Republican Party


despite the recalibration of the standard. Mays v. Dart, 974 F.3d 810, 822 (7th Cir. 2020). The Court
assumes that the low end of the sliding scal
demanding from there.
                                               Page 7 of 10
Case 3:20-cv-00237-DWD Document 48 Filed 03/25/21 Page 8 of 10 Page ID #184




Eighth Amendment claim.         Accordingly, Plaintiff has failed to meet his burden of

showing a likelihood of success on the merits so to sustain his request for injunctive relief.

                                     Irreparable Harm

       Plaintiff also cannot show irreparable harm. For preliminary relief to be granted,

the irreparable harm must also be likely.

possibility that the harm will come to pass, but the alleged harm need not be occurring

or be certain to occur before                                Michigan v. U.S. Army Corps of

Engineers                                                                .

injunction will not be issued simply to prevent the possibility of some remote future

injury. A presently existing actual threat must be shown. However, the injury need not

have been inflicted when application is made or be ce                           Id. Again, as

Plaintiff testified credibly that he feels safe in his current single cell placement, the Court

finds that Plaintiff does not currently face certain or irreparable harm so to sustain his

request for an injunction.

                                     PLRA Compliance

       A further note is appropriate on the requested relief and its compliance with the

PLRA. The purpose of a preliminary injunction is to preserve the status quo until the

merits of a case can be resolved. Indiana Civ. Liberties Union v. O'Bannon, 259 F.3d 766,



drawn, extends no further than necessary to correct the violation of a federal right, and



the Court could afford Plaintiff even if it found he were entitled to a preliminary

                                            Page 8 of 10
Case 3:20-cv-00237-DWD Document 48 Filed 03/25/21 Page 9 of 10 Page ID #185




                                                y that he currently feels safe, in addition to

his prior written statements in his pleadings that he previously was held in other safe

parts of Lawrence of stretches of time, suggest that there are appropriate and safe areas

within Lawrence for Plaintiff to be housed.        Accordingly, transfer to another facility

which has a protective custody area may be more than the minimum step required to

remove Plaintiff from any physical danger, should such physical danger credibly

materialize.

                MOTION TO WITHDRAW RELIEF IN AMENDED COMPLAINT

       Also, at the hearing on March 24, 2021, Plaintiff orally moved to withdraw his

requested relief No. 3 in is Amended Complaint (Doc. 23). Specifically, Plaintiff seeks to

waive any relief related to his request for a

                                  by cellmates, and as a result is labeled vulnerable status,

                                                  e, who are also vulnerable status, that is

compatible because this will incentive good



Requested Relief No. 3 from his Amended Complaint (Doc. 23) is GRANTED.

                                       DISPOSITION

                                                   Motion for Injunctive Relief (Doc. 1) is

DENIED, without prejudice. Plaintiff may seek further injunctive relief in the event his

cell status or circumstances change. Plaintif

is DENIED as moot. The Court will enter a new scheduling order by separate court

                              Provide Information (Doc. 43) is GRANTED. The Court

                                           Page 9 of 10
Case 3:20-cv-00237-DWD Document 48 Filed 03/25/21 Page 10 of 10 Page ID #186




3 as pled in his Amended Complaint (Doc. 23) is hereby WITHDRAWN.

      SO ORDERED.

      Dated: March 25, 2021




                                          _____________________________
                                          DAVID W. DUGAN
                                          United States District Judge




                                    Page 10 of 10
